Per Curiam.

Appellant relies upon the failure to give written notice of a defense to the retail installment sales contract to give effect to the contract provision not to assert any defense against the assignee of the contract pursuant to subdivision 9 of section 302 of the Personal Property Law. Oral notice of the failure to deliver was given before the expiration of the statutory 10-day period and appellant investigated the defense without objecting to the oral notice or demanding a written notice. Once actual notice is given, written notice becomes *564superfluous. Appellant’s conduct constitutes a waiver of written notice and estops it from demanding such notice.
The judgment should be affirmed, with $25 costs.
Concur — Quinn, J. P., Gold and Markowitz, JJ.
Judgment affirmed, etc.